DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid flow path of the heat exchanger in relations to the receiving chamber must be shown or the feature(s) canceled from the claim(s).  The fluid flow path of the heat exchanger in relations to the receiving chamber is not clearly shown in figures 2a, 2b and 3 (see explanation below).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending the first paragraph of the specification as follows:
The present application is a 371 of International application PCT/EP2019/076063, now WO 2020/069974, filed September 26, 2019, which claims priority of DE 10 2018 007 737.4, filed October 1, .
Appropriate correction is required.

Claim Objections
Claim 29 is objected to because of the following informalities:  The examiner suggests amending "FA" (see line 4) to "FD".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding 13, it is unclear what defines the fluid flow path of the heat exchanger in relations to the receiving chamber.
The receiving chamber, which extends along an axial direction within an outer sleeve and which fluid flow path, of the heat exchanger, is spatially separated from the receiving chamber, is defined as where reaction media flows during the reactor operation and for receiving a catalyst material (see applicant’s specification page 1, lines 5-15); the heat exchanger arrangement takes over, at least in 
Because the heat exchanger arrangement takes over, at least in regions, the function of the support of the catalyst material, it may be interpreted are a part of the receiving chamber and the fluid flow path of the heat exchanger flows through a portion of the receiving chamber. As such the fluid flow path of the heat exchanger is not spatially separated from the receiving chamber.
The examiner will interpret the fluid of flow path of the heat exchanger arrangement as a fluid flow path for temperature control fluid for receiving and supplying heat.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13-16, 19-22, 25-26 and 28 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Marold (US 9,528,772 B2).
	Regarding claim 13, Marold discloses a fixed bed arrangement formed as an insert (thermal sheet module, 3) for a reactor for catalytic conversion of reaction media, comprising: an outer sleeve; a receiving chamber (interspaces, 24) that extends in an axial direction within the outer sleeve, and through which the reaction media flow during reactor operation, for receiving a catalyst material; and a heat exchanger arrangement (30) having a fluid flow path for a temperature control fluid for removing and supplying heat, the fluid flow path being spatially separated from the receiving chamber (24), wherein the outer sleeve is formed, at least in regions, by the heat exchanger arrangement (30) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 14, Marold discloses a fixed bed arrangement wherein the insert is a hanging insert (see figures 1-9).
	Regarding claim 15, Marold discloses a fixed bed arrangement further comprising a flexible connection line (4, 4a, 4b, 4c, 5, 5a, 5b, 5c) to the fluid flow path at least at an axial end of the insert (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 16, Marold discloses a fixed bed arrangement wherein the flexible connection line is at a hanging end of the insert (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
Regarding claim 19, Marold discloses a fixed bed arrangement wherein the heat exchanger arrangement includes at least one first heat exchanger plate (thermal sheet, 21) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
Regarding claim 20, Marold discloses a fixed bed arrangement wherein the at least one first heat danger plate is made of thermal plate (21) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
a fixed bed arrangement wherein the heat exchanger arrangement includes at least one second heat exchanger plate, wherein the first and the second heat exchanger plates each form at least one region of the outer sleeve, since the heat exchanger plates (thermal sheets, 21) form passages (51, 52, 53) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 22, Marold disclose a fixed bed arrangement wherein the at least one second heat exchanger plate which is arranged parallel to the at least one first heat exchanger plate, since the heat exchanger plates (thermal sheets, 21) form passages (51, 52, 53) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 25, Marold discloses a reactor for the catalytic conversion of reaction media, comprising: a pressure chamber (head condenser (1) and outer cover (2)) for receiving reaction media; and a fixed bed arrangement according to claim 13 that is inserted into the pressure chamber (head condenser (1) and outer cover (2)) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
	Regarding claim 26, Marold discloses a reactor further comprising a device for hanging in the fixed bed arrangement (see figures 1-9).
Regarding claim 28, Marold discloses a reactor including a medium flow path, along which a reaction medium flows during reactor operation, that has a first section (interspaces, 24) running through the receiving chamber of the fixed bed arrangement (30) and a second section running between the outer sleeve of the fixed bed arrangement (30) and a wall of the pressure chamber (head condenser (1) and outer cover (2)) (see Abstract; figures 1-9 and column 11, line 52 through column 14, line 17).
Claim(s) 13 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rizzi et al. (US 8,673,230 B2).
Regarding claim 13, Rizzi et al. discloses a fixed bed arrangement formed as an insert (plates, 11) for a reactor for catalytic conversion of reaction media, comprising: an outer sleeve; a receiving chamber that extends in an axial direction within the outer sleeve, and through which the reaction media flow during reactor operation, for receiving a catalyst material; and a heat exchanger arrangement (10) having a fluid flow path for a temperature control fluid for removing and supplying heat, the fluid flow path being spatially separated from the receiving chamber, wherein the outer sleeve is formed, at least in regions, by the heat exchanger arrangement (10) (see Abstract; figures 1-9 and column 3, line 65 through column 6, line 54).
Regarding claim 25, Rizzi et al. discloses a reactor (1) for the catalytic conversion of reaction media, comprising: a pressure chamber (2) for receiving reaction media; and a fixed bed arrangement according to claim 13 that is inserted into the pressure chamber (2) (see Abstract; figures 1-9 and column 3, line 65 through column 6, line 54).
	Regarding claim 26, Rizzi et al. discloses a reactor (1) further comprising a device for hanging in the fixed bed arrangement (see figures 1-9).
Regarding claim 27, Rizzi et al. discloses a reactor (1) wherein the device for hanging the fixed bed arrangement includes a support ring (40) (see Abstract; figures 1-9 and column 3, line 65 through column 6, line 54).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marold (US 9,528,772 B2) as applied to claim 13 above, and further in view of Klaus-Dieter (EP 995,491 B1).
	Regarding claim 17, Marold fails to discloses a fixed bed arrangement further comprising a sieve arranged so as to limit a first axial end of the insert.
a fixed bed arrangement further comprising a sieve (screen base, 10) arranged so as to limit a first axial end of the insert (plate heat exchanger, 2) (see Abstract; figures 1-3 and claims 1-4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Marold with the teaching of Klaus-Dieter resulting in in order to prevent hot spots.
	Regarding claim 18, the combined teachings of Marold and Klaus-Dieter fail to discloses a fixed bed arrangement wherein the sieve is movable relative to the insert.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to the sieve is movable relative to the insert, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04 (V-C)).
Claim9s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marold (US 9,528,772 B2) as applied to claim 21 above, and further in view of Taplan et al. (US 9,170,026 B2).
	Regarding claims 23-24, Marold fails to disclose a fixed bed arrangement wherein the first and the second heat exchanger plates are connected to one another in a medium-tight manner; and wherein the first and the second heat exchanger plates are connected by a U-profile.
	Taplan et al. discloses that in order to hold the layer and plate arrangement of the heating element together in a combined unit and in order to avoid damage to the edge regions, a surrounding metal frame formed as a U profile can be disposed on the layer and plate arrangement, this frame gripping the layer and plate arrangement at least at the edge region from the side facing the first spatial region to the side facing the second spatial region (see column 2, lines 45-57) resulting in a first and a second heat exchanger plates are connected to one another in a medium-tight manner by a U-profile.
.
Claim(s) 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marold (US 9,528,772 B2).
	Regarding claim 29, Marold fails to discloses a reactor wherein a ratio from a surface area FE of a cut surface of the insert running perpendicular to the axial direction and a surface area FD of a cut surface of the pressure chamber running perpendicular to the axial direction, V=FE/FA, satisfies the condition V<2/π.
	It would have been an obvious matter of design choice to have a reactor wherein a ratio from a surface area FE of a cut surface of the insert running perpendicular to the axial direction and a surface area FD of a cut surface of the pressure chamber running perpendicular to the axial direction, V=FE/FA, satisfies the condition V<2/π., since applicant has not disclosed that having a reactor wherein a ratio from a surface area FE of a cut surface of the insert running perpendicular to the axial direction and a surface area FD of a cut surface of the pressure chamber running perpendicular to the axial direction, V=FE/FA, satisfies the condition V<2/π. solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a reactor wherein a ratio from a surface area FE of a cut surface of the insert running perpendicular to the axial direction and a surface area FD of a cut surface of the pressure chamber running perpendicular to the axial direction, V=FE/FA, satisfies the condition V<2/π..

	It would have been an obvious matter of design choice to have a reactor wherein the ratio satisfies the condition V<0.5; wherein the ratio satisfies the condition V<0.4; and wherein the ratio satisfies the condition V<0.3, since applicant has not disclosed that having a reactor wherein the ratio satisfies the condition V<0.5; wherein the ratio satisfies the condition V<0.4; and wherein the ratio satisfies the condition V<0.3 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a reactor wherein the ratio satisfies the condition V<0.5; wherein the ratio satisfies the condition V<0.4; and wherein the ratio satisfies the condition V<0.3.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizzi et al. (US 8,673,230 B2) as applied to claim 25 above, and further in view of Muenger (US 3,825,501).
	Regarding claim 33, Rizzi et al. fails to explicitly discuses a reactor wherein the reactor is configured for catalytic methanation of a gas mixture having hydrogen and carbon dioxide.
	Muenger discloses a catalyst filled fixed bed water-gas shift converter (1) comprising a vertical pressure vessel (2) with an upper heat exchanger (3) and a lower heat exchanger (4) (see Abstract; figure 1 and column 6, line 7 through column 8, line 32) capable of methanation (see column 3, lines 5-19).
 	It would have been an obvious matter of design choice to have the reactor is configured for catalytic methanation of a gas mixture having hydrogen and carbon dioxide, since applicant has not disclosed that having the reactor is configured for catalytic methanation of a gas mixture having hydrogen and carbon dioxide solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the reactor is configured for catalytic methanation of a gas mixture having hydrogen and carbon dioxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774